

115 HR 2739 IH: BE HEARD Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2739IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Turner (for himself and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to establish additional protections for victims of crimes
			 punishable under the Uniform Code of Military Justice.
	
 1.Short titleThis Act may be cited as the Building an Environment for Helpful, Effective, and Accessible Representation and Decision-making Act or the BE HEARD Act.
		2.Training for Special Victims’ Counsels on effect of gender differences on victim response to sexual
 assaultIn establishing the training requirements for Special Victims’ Counsels pursuant to section 1044e(d)(2) of title 10, United States Code, the Secretary of Defense shall develop specific training to assist Special Victims’ Counsels in recognizing and dealing with the effect of gender differences on feelings of victimization and response mechanisms of victims of sexual assault.
		3.Court of Appeals for the Armed Forces jurisdiction to review interlocutory appeals of decisions on
 certain petitions for writs of mandamusSection 806b(e) of title 10, United States Code (article 6b(e) of the Uniform Code of Military Justice), is amended—
 (1)in paragraph (1), by striking paragraph (4) and inserting paragraph (5); (2)by redesignating paragraph (4) as paragraph (5); and
 (3)by inserting after paragraph (3) the following new paragraph (4):  (4)The Court of Appeals for the Armed Forces may review for legal error a grant or denial of a petition for a writ of mandamus described in this subsection by the Court of Criminal Appeals, upon petition of a victim of an offense under this chapter or of the accused, and on good cause shown. Any such review shall have priority of consideration to the maximum extent practicable..
			4.Designation of individuals to assume victim rights under Uniform Code of Military Justice
 (a)Clarification of designation authoritySection 806b(c) of title 10, United States Code (article 6b(c) of the Uniform Code of Military Justice), is amended by inserting after the first sentence the following:
				
 (2)The designation authority provided by this subsection is discretionary, and designation of an individual to assume the rights under this section of a victim who is under 18 years of age is not required if the military judge determines that the victim can adequately represent the victim’s own interests.
 (3)Until the military judge is detailed, the convening authority may exercise the designation authority provided by this subsection..
 (b)Conforming amendmentsSection 806b(c) of title 10, United States Code (article 6b(c) of the Uniform Code of Military Justice), is further amended—
 (1)by inserting (1) before In the case; and (2)by striking However, in no event may the individual so designated and inserting the following:
					
 (4)In no event may the individual designated under this subsection. 